Citation Nr: 0009191	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic sinusitis 
with headaches.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for chronic 
degenerative disease, arthritic changes and disc bulging, 
cervical spine.

6.  Entitlement to service connection for thoracic and lumbar 
spine condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1977.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The veteran was represented by Disabled American Veterans at 
his RO hearing in September 1998, but AMVETS is currently 
representing him in this appeal.


FINDINGS OF FACT

1.  The record does not contain a diagnosis of PTSD.

2.  The veteran's sinusitis is etiologically related to his 
period of active service.

3.  The veteran's claim of entitlement to service connection 
for a left knee condition is plausible and capable of 
substantiation.

4.  His claim of entitlement to service connection for a 
right knee condition is plausible and capable of 
substantiation.

5.  His claim of entitlement to service connection for 
chronic degenerative disease, arthritic changes and disc 
bulging, cervical spine is plausible and capable of 
substantiation.

6.  His claim of entitlement to service connection for 
thoracic and lumbar spine condition is plausible and capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Sinusitis with headaches was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

3.  The claim of entitlement to service connection for a left 
knee condition is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  His claim of entitlement to service connection for a 
right knee condition is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  His claim of entitlement to service connection for 
chronic degenerative disease, arthritic changes and disc 
bulging, cervical spine is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  His claim of entitlement to service connection for 
thoracic and lumbar spine condition is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic stress disorder

The veteran indicated during his September 1998 RO hearing 
that he was assigned in 1975 to clean a deep fat fryer.  
Apparently, when he opened its door, a boost of oxygen 
ignited a flame and blew a fireball into his face.  He 
testified that he was in a confined area and the force of the 
blast knocked him backward.  He reported during a February 
1998 VA compensation and pension examination that he began to 
have nightmares after this incident, usually involving a ball 
of flame.  Some of the nightmares involved a "firewall," 
and some of them involve him being chased by a ball of fire.

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  Generally, 
the veteran must satisfy three elements.  First, there must 
be evidence of an incurrence or aggravation of an injury in 
service.  Second, there must be medical evidence of a current 
disability.  Third, there must be evidence of a nexus between 
the in-service injury or disease and the current disability, 
as shown through the medical evidence.  See Epps v. Gober, 
126 F.3d 1464 (1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet.App. 498, 506 (1995); 
Layno v. Brown, 6 Vet.App. 465, 469 (1994).

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet.App. 128 (1997) (citations omitted).

A service medical record of November 1975 shows that the 
veteran reported he was cleaning a frying pan that was not 
entirely turned off, and it flared up into his face when he 
bent down.  The record reflects that the injury was washed 
and ice was applied to it.  The record does not reflect 
further treatment for the injury.

According to a July 1997 outpatient treatment report of the 
VA Medical Center Reno, Nevada, the veteran complained of 
frequent nightmares related to the traumatic experience in 
1975.  The examiner did not make any written analysis of the 
veteran's symptoms, but she did write "R/O [rule out] 
PTSD."  The veteran also reported having nightmares and poor 
sleep habits in August 1997 and September 1997 in spite of 
the use of Trazadone and Prozac.  He said that these 
nightmares had interrupted his sleep for 20 years as of 
September 1997.  He indicated that he never died in the 
dreams, but sometimes he would see a wall of fire and he 
would be afraid to go through the fire.  The examiner 
diagnosed dysthymia and R/O [rule out] PTSD.

The veteran underwent a PTSD examination in February 1997.  
The examiner stated that the veteran met some of the criteria 
for PTSD.  There was some indication of avoidance behavior 
that took the form of anxiety associated with related 
behaviors rather than classic avoidance.  For example, things 
associated with fire or matches caused him anxiety and he 
avoided some behaviors such as lighting up barbecues.  The 
examiner reported that nevertheless, his avoidance did not 
appear to be as extensive or as intense as one would expect 
to see with "bona fide" case of PTSD.  The veteran 
mentioned some hypervigilance which took the form of his 
being highly sensitive to smoke and fire and having 
difficulty falling and staying asleep.  On analysis, however, 
his difficulty falling and staying asleep was more associated 
with his disturbing nightmares, rather than a general level 
of increased arousal.  The examiner noted that the veteran's 
hypervigilance extended to smoke, which was not part of the 
original trauma.

The VA examiner indicated that there was no impairment in the 
veteran's thought processes or communication.  There was no 
evidence of delusions or hallucinations.  The veteran could 
not cite examples of inappropriate behavior, he had 
appropriate hygiene, and he was oriented times four.  After 
administration of the Minnesota Multiphasic Personality 
Inventory, the examiner indicated that the veteran's PTSD T-
score of 51 suggested a low response similarity to veterans 
with substantiated PTSD.  The examiner diagnosed anxiety 
disorder not otherwise specified.  However, he did not 
diagnose PTSD.

A medical treatment note of March 1998 reflects that the 
veteran engaged in a fight with another customer at a 711 
convenience store.  The examiner's impression was a history 
of PTSD.  He did not mention the veteran's claimed stressor 
in his examination report.  The history of PTSD was taken 
solely from the veteran and the examiner did not provide any 
PTSD analysis or rationale concerning PTSD in the examination 
report.  Because the impression was "history of PTSD," 
rather than a PTSD, this does not constitute a diagnosis of 
PTSD because it basically means that the examiner was 
reporting that the veteran said he had PTSD.

Collectively, these examiners have not diagnosed the veteran 
with PTSD, although the VA examiner in February 1997 
indicated that the veteran had some symptoms of PTSD.  
Nevertheless, this language does not constitute a diagnosis 
of PTSD, and this is corroborated by the fact that the 
examiner did not indicate a diagnosis of PTSD on Axis I.  
Moreover, the examiners in July 1997 and September 1997 did 
not diagnose PTSD; rather, rule out PTSD diagnoses were made.  
Likewise, this language is not indicative of a PTSD 
diagnosis.  Although the veteran clearly believes he has 
PTSD, he is not qualified to offer a diagnosis where a 
medical determination is required.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claims.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of any additional relevant 
evidence that could serve to make his claim well grounded.  
Thus, the VA has no additional duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why the current attempt 
fails.

Sinusitis

The veteran also indicated during his September 1998 RO 
hearing that in January 1976 he underwent a sinus irrigation 
at the Madigan Hospital during which medical personnel 
"pounded a spike through [his] face."  After his sinus 
irrigation, he reported that he began to experience 
headaches.  He also reported that it was very difficult for 
him to get antibiotics during his service because medical 
personnel would refuse to treat his symptoms.  The veteran 
submitted a statement in March 1999 in which he explains that 
he does not have receipts for treatment from his doctors for 
sinusitis because he never saw the need to keep them and he 
moves around frequently.

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board has reviewed the veteran's service medical records and 
the veteran reported that his sinuses were congested in 
November 1975.  He was diagnosed with a history of sinusitis 
in December 1975.  On January 6, 1976, the veteran reported 
to a military doctor that his sinuses were irritated on the 
left side.  On January 26, 1976, the veteran also complained 
that his sinuses were infected.  He was diagnosed with acute 
sinusitis and given some medication, including Actifed.  In 
March 1976, the veteran reported sinus problems and he 
indicated that he had constant pressure under his eyes.  
According to a December 1976 service medical record, the 
veteran had acute bilateral sinusitis.  The examiner 
indicated that the veteran had tender maxillary sinuses.  
Further, sinusitis was noted on the veteran's separation 
examination report.

Since the veteran's separation from service, there is a long 
gap of information about sinusitis.  In October 1997, a CT of 
the maxillofacial sinuses with coronal reconstruction showed 
extreme mucosal thickening in the maxillary sinuses 
bilaterally, greater on the right side.  To a much smaller 
extent, there was a small amount of mucosal thickening in the 
sphenoid and right frontal sinus.  The findings were 
compatible with chronic sinusitis.

A VA physician reviewed the claims file in February 1998 
before examining the veteran.  The veteran reported his sinus 
problems during service and gave a history of recurrent 
problems ever since his service.  He indicated that he 
continued to have sinus headaches and he treated himself with 
beclomethasone spray, Sudafed, and other pain medications.  
He reported headaches associated with the sinusitis that he 
described as severe and he reported that they occurred about 
10 to 12 times each year.  On physical examination, he had 
slight tenderness of the maxillary sinuses bilaterally and 
also slight tenderness of the frontal sinuses, but only 
minimal tenderness in both areas.  The veteran was diagnosed 
with chronic sinusitis with migraine-like headaches.

Although there is a gap between the first documentation of 
the veteran's bilateral sinusitis since his separation, it is 
reasonable that he had sinusitis since his period of active 
service because the diagnosis of sinusitis was chronic in 
February 1998.  The veteran had numerous complaints of 
sinusitis during his active service, and sinusitis was not 
noted on his entrance examination.  As the veteran is 
presumed to be in sound condition on his entry into active 
service, the sinusitis must have arisen during his active 
service absent a showing of clear and unmistakable evidence 
to rebut the presumption.  In this case, there is not clear 
and unmistakable evidence to rebut the presumption.  The 
veteran currently has a diagnosis of chronic sinusitis and he 
reported in February 1998 that he has had sinusitis since his 
active service.  The VA examiner indicated that the veteran 
"has continued to have recurrent sinus problems ever since 
[his active service]."  In light of this medical evidence, 
the Board concludes that service connection is warranted for 
the veteran's sinusitis and his claim on this issue is 
granted.

Bilateral knee condition, chronic degenerative disease
 of the cervical spine, and thoracic and lumbar spine 
condition

Again, the initial question before the Board is whether the 
claims for service connection are well grounded.  A well-
grounded claim is a plausible claim, and has been defined as 
one that is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

The veteran's service medical records show that he was 
involved in two accidents involving motor vehicles during his 
active service.  The veteran was hit by a car in November 
1976 at the right knee level and he was flipped onto the hood 
of the car and then to the ground.  He did not break his fall 
with his hands and service medical records show that he 
walked with a limp following the accident.  An X-ray of the 
left knee showed that there was no fracture, but he had some 
small effusion and pain over the left patella.  In April 
1977, he was driving a van and another motor vehicle struck 
the left side of the van in the veteran's attempt to avoid a 
head-on collision.   The veteran complained of left knee pain 
and tenderness over his right medial patella after the 
accident.  The examiner reported that there was minimal soft 
tissue swelling and the veteran had full range of motion at 
the time.

Since the veteran's separation from active duty, he has had a 
history of additional injuries.  In November 1978, the 
veteran was attending Police Academy when he was injured in a 
training maneuver.  The record reflects that he was not 
demonstrating a training maneuver to his trainer's 
satisfaction and the instructor grabbed his hips and swung 
him around to the ground.  Subsequent to the resulting 
injury, he reported significant back pain.

A medical record from the Washoe Medical Center in Reno, 
Nevada, reflects that he twisted his knee and heard a pop on 
the outside of the knee in August 1993.  He fell down, but he 
did not injure it falling down.  Rather, the twisting and 
popping caused the injury.  He had extreme pain on the 
lateral aspect of the knee and there was difficulty with 
motion and no weightbearing.  The veteran was assessed with 
acute strain right knee lateral aspect, most likely the 
lateral meniscus.  The examiner could not rule out an occult 
fracture or ligament injury.  Additionally, outpatient 
treatment records of September 1996 show that the veteran 
also tore his medial meniscus at that time.  The tear of the 
meniscus was confirmed by a CT scan in October 1996.

The record further reflects that the veteran has been 
involved in several fisticuffs incidents since his period of 
active service.  According to a treatment record of March 
1998, the veteran bumped into another customer at a 711 
convenience store "and they ended up on the floor dukeing 
(sic) it out."  The veteran stated during his February 1998 
PTSD examination that during an incident in a bar in 1998, 
another patron was "blowing fireballs," which was 
aggravating his "PTSD symptoms," and he lost consciousness 
temporarily.  When he regained consciousness, the other 
person was being carried out of the bar on a stretcher and 
the police were interrogating him.

An X-ray taken of the veteran's back in February 1998 shows 
that at the C3-C4 level he had mild broadbased disc bulging, 
at C4-C5 he had minimal bulging, and at C5-C6 he had large 
right-sided spur as well as narrowing of the right C6 
foramen.  At the C6-C7 level he had minimal bulging.  He was 
diagnosed with degenerative disc disease most marked at the 
C5-C6 level.  As for his lumbar back, he had some 
intervertebral narrowing.  He was diagnosed with possible 
degenerative disc disease at the L4-L5 level and L5-S1 level.  
The X-ray also showed that he had minimal degenerative 
osteoarthritis from the L3-L5 level.  The veteran was also 
diagnosed with chronic back pain, knee problems, and cervical 
compression fracture in September 1997.

During the veteran's PTSD examination in February 1998, the 
VA examiner discussed the veteran's physical history and he 
stated that he had ongoing treatment for pain in his back, 
neck, shoulder, and knees since his accidents during service.  
In light of all the medical evidence, the Board finds that 
these claims are well grounded under 38 U.S.C.A. § 5107.  In 
this regard, the veteran's musculoskeletal claims are 
plausible and capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The VA examiner's 
report in February 1998 suggests that there is an etiological 
relationship between the veteran's musculoskeletal disorders 
and his period of active service, although the probative 
weight of this information is questionable, considering it 
was a PTSD examination.  Other examiners have used language 
that is ambiguous and the Board would like another VA 
orthopedic examination to clarify any discrepancy in the 
record.



ORDER

A well-grounded claim having not been submitted, service 
connection for PTSD is denied.

Entitlement to service connection for sinusitis with 
headaches is granted.

The claim of entitlement to service connection for a left 
knee condition is granted, only to the extent that it is well 
grounded.

The claim of entitlement to service connection for a right 
knee condition is granted, only to the extent that it is well 
grounded.

The claim of entitlement to service connection for chronic 
degenerative disease, arthritic changes and disc bulging, 
cervical spine is granted, only to the extent that it is well 
grounded.

The claim of entitlement to service connection for thoracic 
and lumbar spine condition is granted, only to the extent 
that it is well grounded.


REMAND

As the veteran has presented well-grounded claims for service 
connection in the third section of this determination, the 
Board must now evaluate the claims on the merits based on all 
the evidence of record.  However, there is conflicting 
evidence concerning the etiology of the veteran's 
musculoskeletal difficulties.  While the record demonstrates 
that the veteran had two motor vehicle accidents during his 
service, and he has current musculoskeletal disorders, the 
etiology of these disorders is unclear.  In this regard, 
there has been some indication that there is a relationship 
between the current disorders and the motor vehicle accidents 
during service, but this may be from the veteran's own 
history.  Thus, the Board concludes that further development 
is warranted by the RO to properly adjudicate the veteran's 
claims for service connection.

As such, this case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorizations, the RO should attempt to 
associate any such records with the 
claims file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
bilateral knee disorder, chronic 
degenerative disease of the cervical 
spine, and thoracic and lumbar spine 
condition.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
read the claims file prior to the 
examination, particularly reports of the 
motor vehicle accidents in November 1976 
and April 1977.  The examiner should 
offer a specific medical opinion as to 
whether it is at least as likely as not 
that each of the musculoskeletal 
disorders is etiologically related to the 
veteran's period of active service and 
the motor vehicle accidents which 
occurred during that time.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the 
determinations remain adverse, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded the applicable 
time to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



